Case 1:20-cv-00017-AW-GRJ Document 4 Filed 02/24/20 Page 1 of 1

AFFIDAVIT OF SERVICE

State of Florida , County of Gainesville
Case Number: 1 20 CV 00017 AW GRJ

Plaintiff: ,

PETRA HALL AND SEAN TRUSSELL AND ALL PERSON SIMILARLY SITUATED,

VS.

Defendant:

UICY CRAB ING., ET AL,

For:
JASON BROWN -

Received by GUARANTEED SUBPOENA SERVICE, INC. on the 10th day of February, 2020 at 3:38 pm to be served on -
THE JUICY CRAB JAX LLC,, 7775 MARY SUSAN DR., JACKSONVILLE, FL 32245,

‘|, Joann Lewis, being duly sworn, depose and say that on the 11th day of February, 2020 at 1:57 pr, |:

SERVED the within named LLC by delivering a true copy of the SUMMONS, COLLECTIVE AND CLASS
‘ACTION COMPLAINT AND JORY DEMAND AND DEMAND FOR PRESERVATION OF
EVIDENCE WITH EXHIBIT-A with the date and hour of service endorsed thereon by me to TRACEY A.
_ MINYARD as GENERAL MANAGER for THE JUICY CRAB JAX LLC. service being made at 1115
MARY SUSAN DR., JACKSONVILLE, FL.32225 pursuant to F.S. 48.062.

Description of Person Served: Age: 54, Sex: F, Race/Skin Color? White, Height: 5'11, Weight: 240, Hair: Brown, Glasses: N

I certify that | am over the age of 18, have no interest in the above action, andam a Duly Appainted Special Process Server,
in.good:standing, in the judicial circuit in which the process was served.

  

 

  

“foann Lewis ¢~
Subscribed and Sworn to before me on the iA ID#113
day of Fe byiind Aw by the affiant

who is personally known tome, GUARANTEED SUBPOENA SERVICE, INC.
2008 Morris Avenue, Suite 101
Union, NJ 07083

 

TRACY BRUMFIELD UE
Sc MY COMMISSION # GG 086072. Ref. 20200210195241
iF EXPIRES; March 17,2001 ff

Our Job Serial Number. GTS- 0000049774

 

Bopyright @ 1992-2020 Database Services, Inc, - Pracess Server's Toolbox VAG _

4
